Citation Nr: 1116117	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-06 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for residuals of a fractured lateral base of the right first metatarsal.

2.  Entitlement to increased (compensable) evaluation for tinea cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's fiancée




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's respective claims for increased (compensable) ratings for residuals of a fractured lateral base of the right first metatarsal and tinea cruris.  

In June 2010, the Board remanded the issues currently on appeal to the RO for further development.  The record indicates that the RO complied with the Board's Remand request, specifically the scheduling of a Board personal hearing, seated at the RO.  As the RO complied with the June 2010 Remand directive, we will proceed to address the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO.  A transcript has been procured and is of record.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  The Veteran essentially contends the respective noncompensable (zero percent) ratings assigned for his service-connected right foot and skin disabilities do not accurately reflect the actual severity of the disorders.

The Board notes that the RO provided the Veteran with VA medical examinations in April 2007 to assess the severity of the respective service-connected disabilities.  At the November 2010 Board personal hearing, the Veteran presented credible testimony indicating that both service-connected disabilities had worsened since the April 2007 VA examinations.  Having reviewed the evidence of record, the Board finds that there is a duty to schedule another VA medical examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 3.327 (2010).

The Board notes that the VA medical examiner who will perform the examination required by this remand is to assess, in the VA examiner's medical judgment, the current severity of the Veteran's respective right foot and skin disabilities.  In so doing, the Board requests that the VA examiner clarify some matters.  For example, in the April 2007 VA medical examination report, the VA examiner noted that X-rays of the right foot were normal and diagnosed, in pertinent part, status post fracture of the lateral base of the right first metatarsal.  In an August 2010 VA treatment record, specifically a MRI report, a VA examiner noted arthritis of the first Lisranc joint of the right foot.  In completing the VA examination required by this remand, the VA examiner should opine as to whether any arthritis condition in the Veteran's right foot is related to the service-connected residuals of a fractured lateral base of the right first metatarsal.  Moreover, the VA examiner should opine as to the current severity of the residuals of a fractured lateral base of the right first metatarsal, stating whether the disability is manifested by symptomatology best described as mild, moderate, moderately severe, or severe, in accordance with the rating criteria for foot injuries, found at 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  

In addition, at the November 2010 Board personal hearing, the Veteran testified that his service-connected tinea cruris had been manifested by rashes of varying sizes, somewhat controlled by medication.  At the time of the April 2007 VA medical examination report, a VA examiner reported that the rashes only covered areas of the right hip and right buttock.  Subsequently, in January 2008, the Veteran reported a rash on his back.  In a July 2008 VA treatment record, a VA examiner noted that the Veteran had a rash covering his entire back from the upper shoulders to below the waist.  The July 2008 VA examiner diagnosed dermatitis of unknown etiology.  As part of the VA examination required by this remand, the VA examiner should review the record and offer an opinion, if possible, as to whether the rash of the Veteran's back, noted in 2008, was related to the Veteran's service-connected tinea cruris.  Moreover, the Board notes that, under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2010), the Veteran's skin disability is to be evaluated by the percentage of body surface, either exposed or total, is covered by rash or other markings.  If the VA examiner determines that the rash which covered the Veteran's back in 2008 was related to the service-connected skin disability, the VA examiner should provide an estimate as to the total amount of body surface covered by the rash during the applicable period of time.  

Finally, during the November 2010 Board personal hearing, the Veteran testified that, while he believed that his service-connected disabilities had worsened since the most recent April 2007 VA examinations, he reported that he had only a limited amount of sick leave available to participate in a future VA examination.  Having found that another VA examination is necessary to determine the current severity of the Veteran's respective service-connected disabilities, the Board requests that the AMC/RO make reasonable attempts to schedule the VA examination required by this remand in a manner convenient to the Veteran so as to minimize his usage of sick leave.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his right foot and skin disabilities since December 16, 2010, the date of the last treatment record included in the claims file.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.

2.  The AMC/RO should be schedule the Veteran for a VA medical examination, to be performed by an appropriate VA examiner, to determine the current severity of his respective service-connected residuals of a fractured lateral base of the right first metatarsal and tinea cruris disabilities.  In scheduling the Veteran for the VA examination, the AMC/RO should make a reasonable attempt to schedule the examination in a manner convenient to the Veteran so as to minimize his usage of sick leave.  The claims folder should be furnished to the VA examiner for review and the report compiled by such examiner should indicate whether the claims folder was made available and reviewed.  

The VA examiner should provide complete results of any testing of the right foot.  As part of this examination, the examiner should opine as to whether the Veteran has developed any disability of the right foot, such as arthritis, due to the service-connected residuals of a fractured lateral base of the right first metatarsal.  Moreover, the VA examiner should opine as to the severity of the residuals of a fractured lateral base of the right first metatarsal, stating whether the disability is manifested by symptomatology best described as mild, moderate, moderately severe, or severe.  

The VA examiner should provide complete results of any testing of the Veteran's skin disability.  All signs and symptoms necessary for rating the veteran's skin disability should be reported in detail, including all information necessary for rating the condition under 38 C.F.R. 
§4.118, Diagnostic Code 7806.  The examiner is specifically requested to indicate: a) the percent of the Veteran's entire body, and the percent of his exposed areas that are affected; b) whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period; c) whether he required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The VA examiner is also requested to review the pertinent records in the claims file.  Of special note, the VA examiner should review the evidence in the file and offer an opinion, if possible, as to whether the Veteran's 2008 back rash was related to his service-connected skin disability and, if so, also give an opinion as to how much of the body area, either exposed or total, such a rash would have covered.  

3.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.


The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may adversely affect the outcome of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


